Citation Nr: 1516005	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-25 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the Veteran requested a video hearing before the undersigned Veterans Law Judge (VLJ) and was scheduled for such, but failed to appear on his scheduled hearing date.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is as likely as not related to his active military service.


CONCLUSION OF LAW

Criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal for entitlement to service connection for tinnitus.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran filed a claim for service connection for tinnitus in September 2008.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  

Moreover, the Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; and, when a condition is not chronic and there is no medical evidence of a causal nexus, lay testimony or medical evidence may establish continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation. See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran explained in his March 2009 notice of disagreement that during service he was exposed to artillery fire and loud noises while serving in North Africa.  He stated he currently experiences ringing in his ears, which he opines is the direct result of his exposure to these loud noises in-service.  However, the Veteran has presented competent lay evidence of in-service noise exposure and he has essentially reported that his tinnitus has existed since his noise exposure in service.  

The Board notes that, importantly, in reporting his symptoms, the Veteran has not appeared to stretch the facts or embellish his accounts.  The Board therefore finds the Veteran's statements as to the onset of the ringing in his ears to be fully credible.

VA regulations provide that a claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Board will resolve all doubt in the Veteran's favor, and in so doing service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.  


REMAND

In the present case, the Board finds that the Veteran has asserted that he experiences bilateral hearing loss as a result of his noise exposure in-service.  

On the question of in-service injury or disease, the Board finds that the Veteran is shown to have been exposed to loud noise (acoustic trauma) in service.  According to his personnel records, the Veteran served in North Africa during the World War II era.  Additionally, the Veteran submitted a lay statement asserting that he was exposed to artillery fire while in-service in Africa.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board finds that the Veteran's statements regarding exposure to acoustic trauma are credible as they are supported by the evidence of record and are consistent with the duties and circumstances of his service.  See 38 U.S.C.A. § 1154(b) (West 2014).

The Veteran has not been afforded a VA audiology examination to address his claim for service connection for hearing loss.  For the reasons discussed above, the Board notes that the Veteran has asserted that he has a current disability and there is evidence establishing that an event occurred in service (acoustic trauma).  As such, a VA examination is warranted in order to clarify whether the Veteran experiences a hearing loss disability and to obtain a medical nexus opinion on the question of whether currently diagnosed hearing loss had its onset in service or is otherwise related to service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA audiology examination to assist in determining the nature and etiology of any diagnosed hearing loss.  The examiner is requested to offer the following opinion: 

(a) whether the Veteran currently has a hearing loss disability,

(b) whether it is at least as likely as not (probability of 50 percent or greater) that any currently diagnosed bilateral hearing loss disability was incurred in or is otherwise related to service, to include the Veteran's credible report of noise exposure.

All examination findings, along with rationale for all opinions expressed, should be set forth in the examination report.  The examiner should accept that the Veteran had military noise exposure as described above.  

2.  After all development has been completed, the RO/AMC should readjudicate the issue of service connection bilateral hearing loss.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


